Citation Nr: 0716140	
Decision Date: 05/31/07    Archive Date: 06/11/07

DOCKET NO.  00-04 196A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for right arm/shoulder 
disability.

4.  Entitlement to service connection for kidney disability.

5.  Entitlement to service connection for residuals of an 
experimental vaccine.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1965 to 
February 1968.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.

The Board previously remanded this case in October 2003.

The veteran's claims for service connection for bilateral 
hearing loss disability and residuals of an experimental 
vaccine are addressed in the remand that follows the order 
section of this decision.


FINDINGS OF FACT

1.  The veteran does not currently have tinnitus.          

2.  The veteran does not currently have a right arm/shoulder 
disability.
 
3.  The veteran does not currently have a kidney disability.




CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).   

2.  A right arm/shoulder disability was not incurred in or 
aggravated by active duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2005).

3.  A kidney disability was not incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  

In the case at hand, the veteran's claims were initially 
adjudicated before the enactment of the VCAA in November 
2000.  The notice required by the VCAA and the implementing 
regulation, was provided in the form of a letter from the RO 
to the veteran and his representative sent in May 2001.  
Although this letter did not specifically inform the veteran 
that he should submit any pertinent evidence in his 
possession, he was informed of the evidence that would be 
pertinent and requested to submit such evidence or to provide 
the information and any authorization necessary for the RO to 
obtain the evidence on his behalf.  Therefore, the Board 
believes that this letter put him on notice of the fact that 
he should submit any pertinent evidence in his possession. 

While the veteran has not been provided notice with respect 
to the disability-rating or effective-date element of his 
claims, the Board finds that there is no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Board 
has determined that service connection is not warranted for 
the veteran's claimed disabilities.  Accordingly, the failure 
to provide notice with respect to those elements of the claim 
is no more than harmless error.

In regard to VA's duty to assist, the record reflects that VA 
assisted the veteran by obtaining his VA treatment records 
and service medical records.  Additionally, the veteran's 
claims were previously remanded by the Board in order to 
obtain medical records from two locations where the veteran 
was treated.  Although the veteran was not afforded a VA 
examination in response to the claims decided herein, the 
veteran's outpatient treatment records provide enough 
evidence to decide the claims.  Neither the veteran nor his 
representative has identified any outstanding evidence, to 
include medical records, that could be obtained to 
substantiate any of his claims.  The Board is also unaware of 
any such outstanding evidence.  Therefore, the Board is 
satisfied that the originating agency has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulation.  

Following the completion of all indicated development of the 
record, the originating agency readjudicated the veteran's 
claims.  There is no indication in the record or reason to 
believe that any ultimate decision of the originating agency 
would have been different had complete VCAA notice been 
provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the claims.  

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection can be granted for any disease initially 
diagnosed after discharge from service, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2006).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.     See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (table).

Where a veteran served for at least 90 days during a period 
of war and manifests nephritis or calculi of the kidney to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2006); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim. Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Tinnitus

The service medical records are negative for evidence of 
tinnitus, and show that the veteran's ears and hearing acuity 
were found to be normal on the separation examination in 
January 1968.  In addition, there is no post-service medical 
evidence showing that the veteran has been diagnosed with 
tinnitus.  The veteran complained of noise in his ear in July 
1990.  The physician recommended ruling out acoustic neuroma 
with tinnitus.  The veteran, however, declined further tests 
stating that due to his back pain, he did not want to pursue 
the cause of the noise in his ear at that time.  In view of 
the absence of any medical evidence showing that the veteran 
has this claimed disability, the claim must be denied.

Right Arm/Shoulder Disability

Service medical records show that the veteran complained of 
loss of coordination of his right shoulder in May 1966.  The 
veteran could not supinate and abduct his right arm and there 
was loss of tone of the right deltoid muscle but no atrophy.  
The physician opined that the veteran had axillary nerve 
paralysis secondary to possible nerve pressure from sleeping 
position.  The veteran's separation examination disclosed no 
pertinent abnormality.  Moreover, there is no post-service-
medical evidence showing that the veteran has been found to 
have any disability of his right arm or shoulder, and a July 
2000 radiology report shows that no abnormality of the 
veteran's right shoulder was found.  Accordingly, service 
connection must also be denied for this claimed disability 
based on the absence of any medical evidence showing that it 
currently exists.




Kidney Disability

The evidence fails to show that the veteran had a kidney 
disability in service or thereafter.  During service, the 
veteran reported urethral discharge but the service medical 
records are negative for any diagnosis involving a kidney.  
In an October 1996 radiology report, both kidneys were normal 
in size, shape, position and contour.  The report indicates 
that the veteran had moderate trabeculations and mild 
increased postvoid residual of the bladder, possibly 
secondary to prostatic enlargement.  Otherwise, the test was 
normal.  A November 2002 CT of the veteran's abdomen showed 
normal uptake of contrast in the kidneys.  In fact, there is 
no medical evidence of this claimed disability in service or 
thereafter.  Accordingly, service connection is also not 
warranted for this claimed disability.  


ORDER

Service connection for tinnitus is denied.

Service connection for a right arm/shoulder disability is 
denied.

Service connection for a kidney disability is denied.


REMAND

The veteran contends that his spine problems and hearing loss 
are the result of inoculation with an adenovirus vaccine 
during service as part of his participation in an 
experimental research program.  The injection of an 
adenovirus vaccine and the veteran's participation in this 
study are documented in his service medical records.

However, the case file is absent of any nexus medical opinion 
explaining whether or not the veteran's current spine 
problems and hearing loss are related to the adenovirus 
vaccine.  Therefore, the veteran should be afforded a VA 
examination to determine whether the veteran's current spine 
disability and hearing loss are related to his military 
service.  

In addition, while this case is in remand status, the RO or 
the Appeals Management Center (AMC) should provide the 
veteran with all required notice, to include notice 
concerning the disability-rating and effective-date elements 
of the claims in accordance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) and notice that he should 
submit any pertinent evidence in his possession.  

Accordingly, this case is REMANDED to the RO or the AMC, in 
Washington, D.C., for the following actions:

1.  The veteran should be provided all 
notice required under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 
3.159(b) (2006), to include notice in 
accordance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) and 
notice that he should submit any 
pertinent evidence in his possession.  

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or 
the AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to submit the 
outstanding evidence.

3.  Then, the RO should arrange for the 
veteran to be afforded a VA examination 
by a physician with appropriate 
expertise.  The claims folder must be 
made available to and reviewed by the 
physician.  The physician should provide 
an opinion as to whether there is a 50 
percent or better probability that the 
veteran's hearing loss disability is 
etiologically related to his military 
service, to include the injection of an 
adenovirus.  The physician should also 
identify any other currently present 
disabilities that are at least as likely 
as not related to the veteran's injection 
in service with the adenovirus.  The 
supporting rationale for all opinions 
expressed must also be provided.  

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the issues remaining on 
appeal based on a de novo review of all 
pertinent evidence and in light of all 
applicable legal criteria.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and given the requisite opportunity 
to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome of this case.  
The veteran need take no action until he is otherwise 
notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 

						(CONTINUED ON NEXT PAGE)




of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


